Citation Nr: 1747937	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (aside from service connected dysthymia), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected degenerative arthritis of the right hip in excess of 10 percent prior to April 18, 2016, and in excess of 20 percent thereafter. 

3.   Entitlement to service connection for a head injury.

4.  Entitlement to service connection for a gall bladder condition.

5.  Entitlement to service connection for an intestinal condition/Crohn's disease.

6.  Entitlement to service connection for an appendix condition.

(The issues of entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 20 percent prior to October 11, 2011; entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 40 percent from October 11, 2011, thereafter; and, entitlement to an increased rating for radiculopathy of the right lower extremity in excess of 40 percent from July 12, 2011, thereafter, are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the April 2010, March 2010, and November 2013 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

As a matter of procedural history, in an April 2010 rating decision, the Veteran was denied service connection for PTSD.  The Veteran submitted a notice of disagreement, and in response to an April 2011 statement of the case, he perfected his appeal in May 2011.

Service connection was granted for degenerative arthritis of the right hip, with an initial rating of 10 percent, in a March 2010 rating decision.  The Veteran submitted a notice of disagreement in April 2010 and perfected his appeal in May 2011. An increased rating of 20 percent was granted in an August 2016 rating decision.  

In a November 2013 rating decision, service connection was denied for head injury, gall bladder condition, intestinal condition/ Crohn's disease, and appendix condition.  The Veteran submitted a notice of disagreement in December 2013.  In response to a February 2016 statement of the case, the Veteran perfected his appeal in February 2016.

FINDING OF FACT

Prior to the promulgation of a decision in this case, the Veteran withdrew this appeal in a written statement.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for an acquired psychiatric disorder (aside from service connected dysthymia), to include PTSD, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for service-connected degenerative arthritis of the right hip are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a head injury are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a gall bladder condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for an intestinal condition/Crohn's disease condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for appendix condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In an October 2017 Statement in Support of Claim, the Veteran requested to "cancel all issues on his Appeal regarding his BVA Video Hearing."  VA subsequently called the Veteran to clarify his request.  The Veteran confirmed that he wished to withdraw all issues on appeal as he was satisfied with his receipt of a 100 percent combined schedular rating.  Once the Board received the Veteran's statement withdrawing the claims and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the service connection claims for an acquired psychiatric disorder, to include PTSD, a head injury, a gall bladder condition, an intestinal condition/Crohn's, and an appendix condition, or the increased rating claim for service-connected degenerative arthritis of the right hip, and therefore, they are dismissed.  38 U.S.C.A. § 7105 (d) (5) (West 2014).

ORDER

The appeal seeking service connection for an acquired psychiatric disorder, (aside from service connected dysthymia), to include PTSD, is dismissed.

The appeal seeking an increased rating for service-connected degenerative arthritis of the right hip in excess of 10 percent prior to April 18, 2016, and in excess of 20 percent thereafter, is dismissed.

The appeal seeking service connection for a head injury is dismissed.

The appeal seeking service connection for a gall bladder condition is dismissed.

The appeal seeking service connection for an intestinal condition/Crohn's disease is dismissed.

The appeal seeking service connection for an appendix condition is dismissed.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


